Citation Nr: 0113055	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from June 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for tinnitus 
will be addressed in the remand section at the end of this 
decision. 


FINDINGS OF FACT

1.  The veteran served as a gunner on an AC-130 airborne 
gunship during active service, and states that the position 
and type of seat on which he was stationed caused repeated 
traumas to his back on landings.  

2.  The service medical records show that the veteran was 
treated for pain of the thoracic spine following a hard 
landing in February 1994.  

3.  Current medical records show that the veteran has 
degenerative changes of the thoracic spine with a herniated 
disc at T3-4; a private examiner has opined that the 
degenerative changes could be the result of repeated trauma.  


CONCLUSION OF LAW

A thoracic spine disability was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that a remand for the issue of 
entitlement to service connection for a thoracic spine 
disability would serve no useful purpose.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The veteran contends that he has developed a thoracic spine 
disability as a result of active service.  He notes that the 
service medical records show that he injured his low back 
during a rough landing in an airplane, and that he is 
currently service connected for degenerative disc disease of 
the lumbar spine as a result of this incident.  He argues 
that he has also experienced midback pain since the injury, 
and notes that he currently has a thoracic spine disability 
which his private doctor opines may be the result of repeated 
trauma.  The veteran states that he served as a gunner on an 
airborne gunship, that the small seat he used did not have 
padding or conform to his back, and that this frequently 
resulted in some degree of trauma on landing of the airplane. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A review of the service medical records indicates that the 
veteran was treated on many occasions for complaints of low 
back pain.  He was seen on one occasion in 1986, and again in 
December 1991.  The veteran began to be treated on a regular 
basis for low back pain following a hard landing of his 
airplane on February 7, 1994.  He was treated for thoracic 
pain on February 9, 1994.  The remainder of the service 
medical records show continued treatment for low back pain, 
with a diagnosis of degenerative disc disease at the L4-5 
level.  However, these records are negative for additional 
diagnosis pertinent to the thoracic spine.  

The record indicates that entitlement to service connection 
for degenerative disc disease of the lumbar spine, status 
post back injury, was established in a May 1995 rating 
decision.  

The post service medical records show that the veteran was 
afforded an examination for the VA in November 1996.  He had 
a history of recurrent low back pain since July 1986.  On 
examination, there was marked hyperkyphosis of the thoracic 
spine.  Inclination and reclination were remarkably 
restricted, and lateral flexion and rotation were definitely 
reduced.  The paraspinal musculature was hard, painful, and 
tense between level T1 and T12, bilaterally.  There was pain 
on tapping from T9 to T12.  There were pronounced muscle 
spasms from T1 to L5/S1.  The diagnoses included pronounced 
multiple disc syndrome of the lumbar spine, and initial 
osteoporosis.  A diagnosis specific to the thoracic spine was 
not entered.  

Treatment records from Tinker Air Force Base dated April 1999 
state that the veteran has an approximately five to six year 
history of lower back pain.  He had originally injured his 
back in a landing type injury.  He had been diagnosed with 
degenerative disc disease, and was told that his problem was 
nonoperative.  Currently, the veteran complained of an 
approximately six month history of upper pain, located at 
approximately the T7 level.  It had become more severe over 
the past three weeks, and radiated around the torso, with 
numbness into the legs.  On examination, the veteran had a 
normal gait.  He was able to heel walk and toe walk.  He 
squatted with some difficulty due to a pulling sensation in 
his lower back.  On examination, there was normal alignment 
of the back.  The veteran had tenderness to palpation in the 
right paraspinal region at approximately the T8 level, but no 
associated spasm.  X-ray studies revealed some diffuse disc 
space narrowing, and mild degenerative spondylosis.  The 
assessment was chronic pain.  There was some evidence of non-
organic factors of pain, including non-anatomic distribution 
of symptoms, pain out of proportion to physical findings, and 
pain with spinal compression.  However, further investigation 
was warranted, as the veteran reported six months of pain.  A 
possible but unlikely diagnosis included thoracic herniated 
disc.  

The veteran underwent a magnetic resonance imaging study of 
the thoracic spine in May 1999.  He did not report any new 
symptoms.  On examination, there was no evidence of 
radiculopathy or spasm.  The magnetic imaging study revealed 
a small central herniated nucleus pulposus at T3-4.  

A report of a June 1999 private examination notes that the 
veteran presented with approximately a six month history of 
upper thoracic back pain, as well as episodes of pain 
radiating into the chest bilaterally.  An X-ray study of the 
thoracic spine revealed multiple wedge type deformities of 
the mid and upper thoracic spine, which resulted in an 
exaggerated kyphosis.  This was unusual for a man of the 
veteran's age.  A magnetic resonance imaging study confirmed 
these findings, as well as severe disc degeneration through 
this level with multiple Schmorl's nodes present.  There also 
appeared to be a small left-sided paracentral disc herniation 
at T3-4, which did not appear to impinge upon the left T4 
nerve root.  The impression was upper back pain with episodes 
of bilateral chest pain and tightness, T3-4 disc herniation 
without evidence of radiculopathy or myelopathy, and history 
of low back and episodic left leg pain.  The examiner opined 
that the veteran appeared to have advanced degenerative 
changes of the mid and upper thoracic spine with exaggerated 
kyphosis for a man his age.  He further opined that these 
could be due to repeated episodes of trauma or perhaps mild 
Scheuermann's disease.  

The Board finds that a thoracic spine disability was incurred 
due to active service.  The service medical records indicate 
that the veteran injured his back in a hard landing in 
February 1994.  He was treated for thoracic spine pain two 
days after this landing.  Although the remainder of the 
service medical records are negative for a diagnosis of a 
thoracic spine disability, the veteran continued to receive 
frequent treatment for back pain as a result of the February 
1994 injury.  Approximately one and a half years after the 
veteran's discharge from service, the November 1996 fee basis 
examination noted marked hyperkyphosis of the thoracic spine, 
with restriction of the range of motion and muscle spasms.  
More recently, the May 1999 magnetic resonance imaging study 
discovered a herniated disc at T3-4.  The June 1999 private 
examiner stated that the kyphosis of the thoracic spine was 
caused by severe degenerative changes, which he described as 
advanced for a man of the veteran's age.  This examiner 
opined that the veteran's degenerative changes of the 
thoracic spine could be the result of repeated traumas.  In 
addition to the February 1994 trauma noted in the service 
medical records, the veteran stated in his substantive appeal 
that during the course of the seven years he flew in a 
gunship, he sat in an unpadded seat mounted on the floor of 
the airplane, and that the numerous landings he made in that 
position constituted repeated traumas.  Therefore, given the 
evidence in the service medical records that a landing of the 
veteran's airplane could result in trauma, given the 
veteran's statement that he sustained many similar traumas of 
a lesser degree than the one incident documented in the 
service medical records, and given the opinion of the June 
1999 private examiner that the veteran's thoracic spine 
disability may be the result of repeated trauma, the Board 
finds that entitlement to service connection for a thoracic 
spine disability is merited.  In reaching this decision, all 
reasonable doubt has been resolved in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a thoracic spine 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran contends that he has developed tinnitus as a 
result of service.  He says that the airborne gunship to 
which he was assigned carried several automatic weapons, 
which were very loud.  He further says that the cabin was not 
pressurized, and that the wind blew through the open windows, 
which, when combined with the gunfire, made the airplane very 
loud.  The veteran argues that even though he wore hearing 
protection, he still developed tinnitus as a result of this 
noise exposure, and he says that he was treated for tinnitus 
on one occasion during service.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal due to the signing of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand for the issue of entitlement to service connection for 
tinnitus is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records show that the veteran was seen 
for complaints of ringing in the left ear for the past week 
in December 1987.  

The veteran underwent a private examination for tinnitus in 
February 2000.  He reported a bilateral high pitched tinnitus 
of eight years duration, which he described as a ringing 
sensation.  He had a significant history of noise exposure 
for several years in the form of weapon fire as an airborne 
gunner in the Air Force.  He did not report hyperacusis or 
loud sounds exacerbating his ringing.  The veteran did not 
recall ever having been seen by a specialist for tinnitus.  
On examination, the veteran pitched matched his tinnitus to 
3000 Hertz in the right ear, and had a 3000 to 4000 Hertz 
pure tone in the left ear.  The loudness of his tinnitus was 
zero decibels for the right ear, and two decibels for the 
left ear.  Further testing indicated no measurable 
hyperacusis.  Distortion product otoacoustic emissions 
testing also revealed that the higher frequency range was 
reduced from normal or absent entirely, which indicated outer 
hair cell involvement for frequencies above 2000 Hertz.  The 
veteran completed the tinnitus handicap inventory, which 
revealed a mild degree of perceived handicap due to tinnitus.  
However, the examiner did not express an opinion as to the 
etiology of the veteran's tinnitus.  The Board believes that 
a VA examination in order to obtain an opinion as to the 
etiology of the veteran's tinnitus would be useful in 
reaching a decision in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since February 2000.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  After all records requested above and 
identified by the veteran have been 
obtained, the veteran should be afforded 
a VA hearing examination to in order to 
determine the nature and etiology of his 
tinnitus.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and the 
review of the medical history contained 
in the claims folder, the examiner should 
attempt to express the following opinion: 
Is it as likely as not that the veteran's 
tinnitus has developed as a result of 
noise exposure during active service?  
The reasons and bases for this opinion 
should be provided in a typewritten 
report and placed in the claims folder.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

